Case 4:19-cv-04131-LLP Document 27 Filed 07/23/21 Page 1 of 1 PageID #: 125




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH DAKOTA
                                     SOUTHERN DIVISION



 ABDULLAHI HASSAN,                                                  4:I9-CV-04I31-LLP


                                Plaintiff,

                vs.                                    ORDER GRANTING PLAINTIFF'S MOTION
                                                         FOR LEAVE TO PROCEED IN FORMA
 SANFORD MEDICAL CENTER,                                       PAUPERIS ON APPEAL


                                Defendant.



       On June 14, 2021,judgment was entered in favor of Defendant, Sanford Medical Center,

and against Plaintiff, Abdullah) Hassan. Doc. 22. Hassan filed a notice of appeal and moves for

leave to proceed in forma pauperis on appeal. E)ocs. 23, 24."[I]n forma pauperis status does not

require a litigant to demonstrate absolute destitution." Lee v. McDonald's Corp., 231 F.3d 456,

459(8th Cir. 2000). But in forma pauperis status is a privilege, not a right. Williams v. McKenzie,

834 F.2d 152, 154 (8th Cir. 1987). Federal Rule 24 of Appellate Procedure requires an appellant

seeking to proceed in forma pauperis on appeal to so move in the district court and file an affidavit

that shows the party's "inability to pay[,]" "claims an entitlement to redress[,]" and "states the

issues that the party intends to appeal." Fed. R. App. P. 24(a)(1). After review of his financial

affidavit, this Court finds that Hassan has insufficient funds to pay the $505 filing fee.

       Accordingly, it is ORDERED:

       1. That Hassan's motion for leave to proceed in forma pauperis on appeal. Doc. 24, is
           granted.

       DATED July 13^2021.
                                                       y THE CO
       ATTEST:
                                                      ^awrence L. Piersol
                                                      United States District Judge
